Filed 7/1/21 Starre v. March CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO



RAVEN STARRE,                                                B304980

         Plaintiff and Appellant,                            (Los Angeles County
                                                             Super. Ct. No.
         v.                                                  BC687258)

BROOKE MARCH et al.,

     Defendants and
Respondents.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, Teresa A. Beaudet, Judge. Affirmed.

     MLG, Jonathan A. Michaels, Robert B. Smith, Kseniya Y.
Stupak, and Afnan Shukry for Plaintiff and Appellant.
     Jason M. Stone and Kelly P. Sorensen for Defendants and
Respondents Brooke March, Scott Cervine, Amy Sheely, Beth
Bayard, Debra Artura, and Steven Cervine.

       Hanger, Steinberg, Shapiro & Ash, Marc S. Shapiro, and
Kristina M. Parido for Defendant and Respondent Nancy
Johnson.
                              ******
       A multilevel marketing guru solicited money from several
people to fund a yearlong reality TV show where participants
would vie to be the first to gross $1 million in that year. The
guru abandoned the show after 10 days of filming and did not
return any of the funding. After some of the participants sent
emails demanding refunds and after a former intern went rogue
and created a website that falsely accused the guru of being a
pedophile, she sued the participants for libel and intentional
infliction of emotional distress. The trial court granted summary
judgment to the participants because the undisputed facts
established that they were not responsible for the libelous
website and because the emails demanding a refund did not
constitute “outrageous” conduct capable of supporting a claim for
emotional distress. We affirm the judgment.
         FACTS AND PROCEDURAL BACKGROUND
I.     Facts
       A.     Plaintiff’s expertise with the multilevel
marketing industry
       Raven Starre (plaintiff) makes a living in the “multilevel
marketing” industry. Within that industry, a person earns
income by (1) keeping a percentage of the product sales she
makes to customers, and (2) taking a percentage of the product




                                2
sales made by people in her “downline”—that is, sales made by
the people she recruits to sell the same product. Plaintiff is so
experienced in this industry that she conducts seminars on how
to succeed.
      B.      Plaintiff’s first reality TV venture fails
      In mid-2014, plaintiff came up with a new and different
way to make money. She would coproduce a yearlong reality TV
show where she would mentor 12 contestants on how to make a
million dollars in the multilevel marketing industry in a year.
The show would be called “One Year To A Millionaire,” and even
had its own snazzy acronym, “1Y2M.”
      Plaintiff recruited several participants for the show. Each
paid a “participation fee” of $25,000, although some ended up
paying in excess of $25,000. The parties dispute what the
participants were to get for their money. The participants
thought that they were paying (1) to participate in a yearlong
show, and (2) for one year of plaintiff’s mentorship with a
multilevel marketing business. Plaintiff thought the participants
were making a “non-refundable” payment for the “opportunity to
be a participant in the show and [to] receive [her]
transformational coaching.” (Italics added.) At some point after
the participants paid their “fee,” plaintiff required them to sign a
“Participation Agreement & Release,” in which the participants
(1) acknowledged that their earlier payment was “non-
refundable,” (2) agreed never to sue plaintiff and to release her
from any and all liability, and (3) capped any recovery against
her at a maximum of $30,000 in actual damages.
      The show filmed for 10 days in December 2014 before
plaintiff, in January 2015, scrapped the concept because it would




                                 3
be “impossible” to earn one million dollars in a single year from
multilevel marketing.
       Plaintiff had received $336,000 in participation fees, and
had allocated $60,000 to herself as her “fee.”
       C.     Plaintiff’s second reality TV venture fails
       At the same January 2015 meeting where plaintiff decided
to scrap the 1Y2M reality TV show, she suggested using the
participation fee money on a new and different TV project. The
project would be a talk show about women’s issues, where
“women [would] talk[] about real raw topics.” The concept was
called “RAWomyn.”
       Plaintiff persuaded several of the participants in 1Y2M to
contribute additional funds for the RAWomyn project.
       Less than a month later, the RAWomyn show also “failed.”
       D.     The fallout
       Plaintiff did not refund nearly any of the $25,000
participation fees for 1Y2M or the further contributions for the
RAWomyn project and did not provide a year’s worth of
mentoring, although she continued to “offer. . . coaching and
mentoring.”
              1.    Plaintiff’s March 7 emails
       When several of the participants started to ask for a refund
of their participation fees because the TV shows had failed and
because plaintiff was not mentoring them, plaintiff sent out two
group emails on March 7, 2015. In the first email, plaintiff
apologetically declared that she “would like to take responsibility
for th[e] fiasco” and promised to send each email recipient a
settlement offer. In the second email sent just four hours later,
plaintiff warned the same group that she had “screen shots” of
the participants’ “public” and “private Facebook, Twitter and




                                 4
other social media conversations,” and “strongly advise[d]” them
“not to use [her] name . . . in any libel [sic] or slanderous way.”
             2.     The participants’ responsive emails
      Between March 7 and March 31, 2015, five of the 1Y2M
participants—Brooke March (March), Debra Artura (Artura),
Nancy Johnson (Johnson), Mika Shoemaker (Shoemaker), and
Beth Bayard (Bayard)—sent responsive emails to plaintiff. In
their emails sent on March 7 and March 8, respectively, March
and Artura spelled out how much money they had given plaintiff,
demanded to be “pa[id] back” and, if a refund was not
forthcoming, indicated “[t]he world will know exactly what you
are up to and what you have done.” In their emails sent on
March 26, March 27 and March 31, respectively, Johnson,
Shoemaker and Bayard also spelled out the amount each had
given plaintiff, demanded a refund of those amounts and, if a
refund was not forthcoming, indicated that their “next steps”
included filing a “criminal complaint” with the Federal Trade
Commission, the Internal Revenue Service, the California
Attorney General and/or the local police.
             3.     Discussion of possible website
      In June 2015, Johnson posted a message to a Facebook
group that included March, Bayard, Shoemaker and Peter
Kirkpatrick (Kirkpatrick). In that message, Johnson suggested
“launch[ing] a website—something like ravenstarrewarning.com
where we each . . . tell our factual and non-libelous story and . . .
use the tools of search engine optimization to assure that anyone
searching for info on [plaintiff] finds that site.” To Johnson, the
website would “warn others away from [plaintiff]” so that
plaintiff “will not have gotten away with scamming us without
recourse.”




                                  5
       There was no discussion of launching a website containing
any false information. What is more, none of the participants
counseled anyone else to create such a website.
              4.    Website created by “rogue” intern
       Kirkpatrick had worked as an intern during the 10 days
that 1Y2M filmed. On his own and without the participation of
anyone else, he launched a website under the domain name
www.RavenStarreScam.com (the website). The website falsely
accused plaintiff of sexually molesting her son, called her a
“pedophile,” posted photographs of her with her son, and falsely
reported that her son had been taken from her by the authorities.
II.    Procedural Background
       A.     The pleadings
       In December 2017, and as pertinent here, plaintiff sued
March and her husband, Artura and her husband, Johnson,
Sheely, and Bayard (collectively, defendants) for libel and civil
extortion.1 She sought $5 million in compensatory damages as
well as punitive damages.
       In March 2019, plaintiff filed the operative second amended
complaint against defendants.2 Plaintiff alleges claims for (1)
libel per se, (2) cyber stalking (in violation of Civil Code section


1     Plaintiff also sued Kirkpatrick, Jason Starr, Kang Vang,
Mindy Weathers, Shoemaker and Shoemaker’s husband.
Kirkpatrick, Starr, Vang and Weathers did not join in the motion
for summary judgment at issue in this appeal. Although
Shoemaker and her husband joined the motion, they were
dismissed as defendants prior to the hearing on that motion.

2     She added Chris Herriford as an additional defendant, but
Herriford did not join the summary judgment motion at issue in
this appeal, so will not be discussed further.




                                 6
1708.7), (3) intentional infliction of emotional distress, (4)
conspiracy to commit libel per se, (5) aiding and abetting libel per
se, (6) conspiracy to intentionally inflict emotional distress, and
(7) aiding and abetting the intentional infliction of emotional
distress. She seeks $5 million in compensatory damages as well
as punitive damages.
       In its general allegations, the operative complaint alleges
that “[b]eginning in 2015, [d]efendants . . . banded together and
hatched a plan to emotionally and financially destroy
[p]laintiff []. In furtherance of this, [] [d]efendants undertook two
actions toward her. First, they created a website called
RavenStarreScam.com, which contains a litany of false,
derogative and libelous statements about the [p]laintiff. Second,
they sent the [p]laintiff written communications demanding that
she pay them money, under threat of filing false criminal
complaints against her.” The libel per se claim is based solely on
the “creat[ion]” and “maintain[ance]” of the website. The
intentional infliction of emotional distress claim is based upon
the website and on the emails defendants sent in March 2015,
which plaintiff alleges were an “outrageous” “shakedown . . . for
money, under the threat of false criminal accusations.”
       B.      Motion for summary judgment
       In August 2019, defendants filed a motion for summary
judgment or, in the alternative, summary adjudication.
       On October 8, 2019, plaintiff filed her opposition to the
motion. Plaintiff raised three new factual grounds to support her
claims for libel per se and intentional infliction of emotional
distress—namely, that defendants had (1) distributed flyers at an
event where she spoke and which read, “SCAM ALERT! RAVEN
STARRE . . . You need to know her MLM [multilevel marketing]




                                 7
mentorship is a complete scam. She charged 12 people $25,000
each [for] a year for mentorship and then walked away saying it
was too hard to make $ in MLM. She kept every dollar of it and
refused any requests for refunds. #MLMmentorscam,” (2) posted
a YouTube video “outlining how they were ‘scammed’ by”
plaintiff, and (3) falsely informed ARIIX, whose products plaintiff
devoted some of her time to marketing, that plaintiff was
collecting fees for “preferential placement in her downline,” which
prompted ARIIX to cancel its contract with plaintiff.3 Plaintiff
had learned of the flyer no later than November 20, 2018, when
Shoemaker discussed it during her deposition, and had learned of
defendants’ alleged interference with ARIIX in July 2015 emails
with ARIIX regarding the termination of her contract. None of
these facts were alleged in any of the three iterations of plaintiff’s
complaint.
       Following receipt of defendants’ reply, the trial court issued
a tentative ruling to grant summary judgment. After a hearing,
the trial court stuck with its tentative ruling and granted
summary judgment. As pertinent to this appeal, the court found
that defendants were entitled to judgment on plaintiff’s libel per
se claim because she had not introduced any evidence that
defendants were involved with the website; the only evidence
indicated that Kirkpatrick was solely responsible for it. The
court also found that defendants were entitled to judgment on
plaintiff’s intentional infliction of emotional distress claim
because “sending one email demanding payment for a failed


3     Plaintiff also raised a fourth factual ground—namely, that
the defendants had reported her to child protective services.
However, that report was based on alleged neglect and not sexual
abuse, and is not an asserted basis for error in this appeal.




                                  8
multi-level marketing scheme” was not “outrageous” as a matter
of law. The court declined to consider the evidence regarding the
flyer, the YouTube video, or ARIIX because they were outside the
scope of the operative complaint. The court denied plaintiff’s oral
request for leave to file a third amended complaint adding new
allegations regarding the flyer, YouTube video, or ARIIX because
it was “not a correct remedy” to do so at time of the summary
judgment hearing.
       Following the entry of judgment, plaintiff filed this timely
appeal.
                            DISCUSSION
       Plaintiff argues that the trial court erred in (1) granting
defendants’ summary judgment motion and (2) denying her oral
request for leave to amend her complaint.4


4      In her reply brief, plaintiff asks us to strike the two
respondents’ briefs filed, respectively, by Johnson and by the
remaining defendants, on the ground that the combined word
count of both briefs exceeds the 14,000-word limit applicable had
they filed a single, consolidated respondents’ brief. (Cal. Rules of
Court, rule 8.204(c).) Because defendants could have each filed
their own respondent’s brief, we see no ground to strike all
respondents’ briefs because defendants opted to file two briefs
rather than one. Our task, in any event, is to evaluate the merits
of the arguments the appellant (here, plaintiff) presents in her
opening brief, and we can—and, indeed, must—do so regardless
of whether there is no, one, two, or ten respondents’ briefs on file.
(In re Bryce C. (1995) 12 Cal.4th 226, 232-233 [in absence of
respondent’s brief, “the judgment is not automatically reversed,”
but “can and should be affirmed” if no “‘prejudicial error is
found”]; Kriegler v. Eichler Homes, Inc. (1969) 269 Cal.App.2d
224, 226-227 [burden remains on appellant to demonstrate
error].)




                                  9
I.     Motion for Summary Judgment
       Summary judgment is appropriately granted “where ‘all the
papers submitted show there is no triable issue as to any
material fact and that the moving party is entitled to a judgment
as a matter of law.’” (Hartford Casualty Ins. Co. v. Swift
Distribution, Inc. (2014) 59 Cal.4th 277, 286 (Hartford Casualty),
quoting Code Civ. Proc., § 437c, subd. (c).) In other words,
summary judgment is warranted where “the plaintiff has not
established, and reasonably cannot be expected to establish, one
or more elements of the cause of action in question.” (Patterson v.
Domino’s Pizza, LLC (2014) 60 Cal.4th 474, 500.) “‘“‘We review
the trial court’s decision [granting summary judgment] de novo,
considering all the evidence set forth in the moving and opposing
papers except that to which objections were made and
sustained.’” [Citation.] We liberally construe the evidence in
support of the party opposing summary judgment and resolve all
doubts concerning the evidence in favor of that party.’
[Citation.]” (Hartford Casualty, at p. 286.)
       In her opening brief, plaintiff only asserts error with regard
to the trial court’s judgment on her claims for libel per se and
intentional infliction of emotional distress. Although plaintiff’s
reply brief summarily proclaims that the trial court’s judgment
with regard to her other five claims is also in error, she makes no
argument as to four of the claims and only cursory argument as
to the fifth.5 Plaintiff has therefore doubly waived her appeal as


5     Even if we were to consider the merits of the cursorily
raised claim, plaintiff’s argument in support of it lacks merit.
Specifically, plaintiff declares that her cyberstalking claim
withstands summary judgment because the defendants’ demand
emails created a triable issue of fact as to whether they engaged




                                 10
to those claims—for failing to raise them in her opening brief and
for failing to present any reasoned argument. (Tyler v. Children’s
Home Society (1994) 29 Cal.App.4th 511, 526, fn. 8 [“[I]t is unfair
to raise new arguments for the first time in a reply brief”]; Cahill
v. San Diego Gas & Electric Co. (2011) 194 Cal.App.4th 939, 956
[failure to support assertions with “reasoned argument” amounts
to waiver].) We will accordingly address only the two claims
properly before us.
       A.     Libel per se
       To prove libel, the plaintiff must prove “‘(1) a publication
that is (2) false, (3) defamatory, (4) unprivileged, and (5) has a
natural tendency to injure or causes special damage.’” (John Doe
2 v. Superior Court (2016) 1 Cal.App.5th 1300, 1312; Civ. Code,
§§ 44, 45.) To prove libel per se, the plaintiff must also prove that
the publication is “defamatory” “on its face”—that is, libelous
“without the necessity of explanatory matter, such as an
inducement, innuendo or other extrinsic fact.” (Civ. Code, § 45a.)
To prove libel per se against a particular defendant, the libelous
per se publication “must be done by th[at] defendant.” (E.g., Live
Oak Publishing Co. v. Cohagan (1991) 234 Cal.App.3d 1277,
1284, italics added.) Because plaintiff’s libel per se claim is based
solely upon the publication of the website and because it is
undisputed that Kirkpatrick was solely responsible for that
website, plaintiff is unable to establish an element of her libel per


in a “pattern of conduct” within the meaning of Civil Code section
1708.7, subdivision (a)(1). In the operative complaint, however,
plaintiff rested her cyberstalking claim solely on the website. As
explained below, we necessarily reject plaintiff’s attempt to evade
summary judgment on a claim based on facts not alleged with
respect to that claim in the operative complaint.




                                 11
se claim against the moving defendants. As a result, those
defendants are entitled to summary judgment on that claim.
       Plaintiff responds that her libel per se claim is also based
on the statements defendants made on the flyers, in the YouTube
video, and to ARIIX. She urges that her operative complaint
makes “broad claims” that the defendants “banded together and
hatched a plan”; that the website and emails referenced in the
operative complaint were merely aspects of that plan; and that
the flyers, the YouTube video, and the statements to ARIIX are
“additional aspects of the defendants’ plan.” To put a finer point
on it, plaintiff characterizes her operative complaint’s listing of
the website and emails as being illustrative of defendants’ plan
rather than exhaustive. This is inaccurate. Although the
operative complaint alleges that defendants “banded together
and hatched a plan,” it goes on to allege that “[d]efendants
undertook two actions” “[i]n furtherance” of that plan, and at no
point indicates that these two actions are just a sampling of that
plan; by the plain language of the operative complaint, the
website and email were the plan. “The pleadings frame the
issues on a motion for summary” judgment (e.g., Heritage
Marketing & Ins. Service, Inc. v. Chrustawka (2008) 160
Cal.App.4th 754, 764), and while we must “construe[]” the
operative pleading “broadly” when deciding whether facts
presented at summary judgment are within the issues framed by
the complaint (e.g., Cavalry SPV I, LLC v. Watkins (2019) 36
Cal.App.5th 1070, 1084), we cannot rewrite the pleading.
Because the operative complaint cannot be read to encompass the
flyers, the YouTube video, or defendants’ alleged statements to
ARIIX without rewriting it, the trial court properly refused to
consider plaintiffs’ newly proffered facts in support of her libel




                                12
per se claim. This refusal is particularly appropriate in light of
the “general rule” that the “‘words constituting an alleged libel
must be specifically identified, if not pleaded verbatim, in the
[operative] complaint’ [citation]” (Medical Marijuana, Inc. v.
ProjectCBD.com (2020) 46 Cal.App.5th 869, 888, italics added),
and here the words from the flyer, in the YouTube video, and
uttered to ARIIX are entirely absent.
       B.    Intentional infliction of emotional distress
       To prove intentional infliction of emotional distress, the
plaintiff must prove, among other things, “‘“extreme and
outrageous conduct by the defendant with the intention of
causing, or reckless disregard of the probability of causing,
emotional distress.”’” (Christensen v. Superior Court (1991) 54
Cal.3d 868, 903.) Conduct is “outrageous” only if it ““exceed[s] all
bounds of that usually tolerated in a civilized community””;
conduct that merely causes “discomfort, worry, anxiety, upset
stomach, concern [or] agitation” is not enough. (Hughes v. Pair
(2009) 46 Cal.4th 1035, 1051.) Because “the attempted collection
of a debt, by its very nature, often causes the debtor to suffer
emotional distress,” a debt collector engages in actionable,
“outrageous” conduct only if her conduct “goes beyond ‘all
reasonable bounds of decency’ in attempting to collect the debt,”
such as when she knows that “the debtor is susceptible to
emotional distress because of her physical or mental condition.”
(Bundren v. Superior Court (1983) 145 Cal.App.3d 784, 789-790;
Ross v. Creel Printing & Publishing Co., Inc. (2002) 100
Cal.App.4th 736, 745 (Ross); Symonds v. Mercury Savings &
Loan Assn. (1990) 225 Cal.App.3d 1458, 1469 (Symonds).)
Rudeness or insolence by a debt collector is not enough.
(Symonds, at p. 1469.)




                                13
       Applying this precedent, the trial court correctly granted
summary judgment on plaintiff’s claim for intentional infliction of
emotional distress. As explained above, the undisputed facts
establish that defendants were not responsible for the website, so
they cannot be held liable for the emotional distress flowing from
it; indeed, plaintiff does not argue to the contrary on appeal. And
defendants’ conduct in sending five emails over the course of
three weeks was not, as a matter of law, “outrageous” conduct by
the defendants who were seeking to collect on what they
reasonably believed was a debt plaintiff owed them. In Girard v.
Ball (1981) 125 Cal.App.3d 772, 787, the court affirmed summary
judgment for a creditor on an intentional infliction of emotional
distress claim when the creditor sent “two written
communications” and made “some telephone requests for
payment.” Defendants’ conduct in sending plaintiff one email
each—particularly when those emails were in response to an
email conversation plaintiff herself initiated—is even less
invasive and hence even less outrageous.
       Plaintiff responds with four arguments. First, she contends
that defendants’ conduct is outrageous when considered in
conjunction with the flyers, the YouTube video, and their
communication with ARIIX. As explained above, however, those
additional facts are not properly before us. Second, plaintiff
asserts that we must consider the five individual emails to be
part of a single, “coordinat[ed]” effort—such that she was emailed
five times by one “collective[]” rather than one time by five
individuals. This is a distinction without a difference because
even one entity sending five emails over the course of three weeks
in an attempt to collect a debt is not outrageous as a matter of
law. Third, plaintiff proffers that Kinnamon v. Staitman &




                                14
Snyder (1977) 66 Cal.App.3d 893, 895-896 (Kinnamon),
disapproved on other grounds in Silberg v. Anderson (1990) 50
Cal.3d 205, 212, 219 dictates a ruling in her favor. It does not.
Kinnamon held that a lawyer’s conduct in threatening a criminal
action to obtain an advantage in a civil action was outrageous
enough to withstand a demurrer because such conduct violated
the Rules of Professional Conduct. Kinnamon’s rule does not
apply to nonlawyers and has in any event been eclipsed by
subsequent precedent holding that violations of the Rules of
Professional Conduct do not by themselves give rise to an action
for damages. (Ross, supra, 100 Cal.App.4th at pp. 745-746.)
Lastly, plaintiff broadly proclaims that her failure to prove that
defendants intended to inflict emotional distress necessarily
means that they recklessly did so. Aside from the logical fallacy
of this proclamation, it is also irrelevant because the absence of
outrageous conduct alone is fatal to plaintiff’s claim for
intentional infliction of emotional distress.
II.    Denial of Leave to Amend
       A trial court has “wide” discretion, “in furtherance of
justice” to “allow a party to amend [her] pleading.” (Code Civ.
Proc., § 473, subd. (a)(1); Falcon v. Long Beach Genetics, Inc.
(2014) 224 Cal.App.4th 1263, 1280 (Falcon).) We accordingly
review a trial court’s denial of a request to amend for an abuse of
that discretion. (Melican v. Regents of University of California
(2007) 151 Cal.App.4th 168, 175 (Melican).)
       Although a trial court’s discretion to grant leave to amend
exists up to and even during a trial (Melican, supra, 151
Cal.App.4th at p. 175; Honig v. Financial Corp. of America (1992)
6 Cal.App.4th 960, 965 (Honig)), courts will not exercise that
discretion if amendment would prejudice the other side (Honig, at




                                15
p. 965). This is why courts consistently hold that a trial court
does not abuse its discretion in denying a request for leave to
amend made for the first time at the hearing on a motion for
summary judgment. (580 Folsom Assocs. v. Prometheus
Development Co. (1990) 223 Cal.App.3d 1, 18; Shugart v. Regents
of University of California (2011) 199 Cal.App.4th 499, 508;
Liebert v. Transworld Systems, Inc. (1995) 32 Cal.App.4th 1693,
1699; Knapp v. Doherty (2004) 123 Cal.App.4th 76, 90; Distefano
v. Forester (2001) 85 Cal.App.4th 1249, 1264-1265; cf. Higgins v.
Del Faro (1981) 123 Cal.App.3d 558, 564 [allowing more
“liberal[ity]” of amendment upon grant of a motion for judgment
on the pleadings].) Because a motion for summary judgment is,
as noted above, tied to the operative pleading, to allow a party to
change the pleading at the eleventh hour is to “‘move[ the]
target’” and to prejudice the party moving for summary judgment
by rendering its prior motion a complete waste of time. (Falcon,
supra, 224 Cal.App.4th at p. 1280.) This is particularly so where,
as here, the party seeking leave to amend has proffered no reason
for waiting until the hearing itself to so request. (Falcon, at p.
1280; Melican, at pp. 175-176; Leader v. Health Industries of
America (2001) 89 Cal.App.4th 603, 613; but see Kirby v. Albert
D. Seeno Constr. Co. (1992) 11 Cal.App.4th 1059, 1067-1068,
1069, fn. 7 [amendment permitted as to issues “already raised by
the pleadings” on file].) Because plaintiff was aware of the flyers
by November 2018, aware of the YouTube video by the time she
filed her opposition in October 2019, and aware of the ARIIX
communications by July 2015, she had no reason whatsoever to
wait until the February 2020 summary judgment hearing to seek
leave to amend. On these facts, the trial court most certainly did
not abuse its discretion in denying leave to amend.




                                16
       Plaintiff resists this conclusion with three arguments.
First, she asserts that the trial court impermissibly adopted a
blanket rule against granting leave to amend at the summary
judgment hearing. Where, as here, the party requesting leave to
amend seeks to add wholly new facts and has proffered no basis
for the delay in requesting that leave, the trial court’s proffered
rule is the correct one on the facts. Second, she contends that the
trial court’s second basis for denying leave to amend—namely,
that plaintiff had alleged the flyer, YouTube video, and ARIIX
communications in a prior complaint but later deleted them from
the operative complaint—was incorrect, and thus warrants
reversal. However, the trial court was admittedly unsure about
this second basis, and more to the point, the trial court’s first
basis (namely, the untimeliness of plaintiff’s request) is sufficient
by itself to justify the court’s denial of leave to amend. What is
more, the absence of these three facts from any of the prior
iterations of plaintiff’s complaint means that plaintiff’s last-
minute request to add them to avoid summary judgment has an
even greater prejudicial impact on defendants, who had no prior
notice of these factual theories. Lastly, plaintiff notes that the
last deposition in this case was on August 7, 2019, the day
defendants filed their motion. This is irrelevant, because, as
noted above, plaintiff knew about most of the new facts long
before then and still waited until February 2020 to seek leave to
amend.




                                 17
                        DISPOSITION
       The judgment is affirmed. Defendants are entitled to their
costs on appeal.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                     ______________________, J.
                                     HOFFSTADT

We concur:



_________________________, P. J.
LUI



_________________________, J.
ASHMANN-GERST




                                18